Citation Nr: 1821334	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  16-14 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2014; a statement of the case was issued in February 2016; and a substantive appeal was received in April 2016.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hearing loss is due to wearing headsets for 40 hours per week for 32-33 months (NOD, 5/12/14).  His DD 214 reflects that his MOS was that of a Morse Interpreter.  

The Veteran underwent an August 2013 VA examination in which the examiner was unable to render an opinion as to the etiology of the Veteran's hearing loss due to the fact that the service treatment records were not available to him.  Upon reviewing the service treatment records, the examiner submitted an addendum opinion in which he opined that it was less likely than not that his hearing loss is related to service (Email correspondence, 9/27/13).  His opinion was based solely on the fact that the Veteran's entrance examination and separation examination yielded normal findings.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In this case, an upward shift in tested thresholds cannot be detected because the Veteran underwent only a whisper test examination upon entry into service (STR - Medical, 9/25/13, pgs. 4, 10).  The examiner's reliance solely on a lack of in-service findings renders the opinion inadequate.

Additionally, the Board notes that the Veteran completed a VA Form 21-4142 authorizing the release of information from CGH Family Practice Center (VA 21-3101 Request for Information).  It does not appear that the RO attempted to locate these records.  

The only treatment record in the claims file consists of a September 1985 note that reflects that the Veteran was diagnosed with severe bilateral hearing loss (Correspondence, 8/30/13).

The Board recognizes that the Veteran submitted a March 2016 correspondence from K.R. of Sterling Hearing Aid Center (Correspondence, 4/1/16).  K.R. provided a nexus opinion linking the Veteran's hearing loss to service.  K.R. stated that the Veteran came to the Sterling Hearing Aid Center in May 2004.  However, there are no treatment records accompanying the March 2016 correspondence.  

The Board finds that in the absence of any treatment records, neither the VA nor private opinion has much probative value.  Moreover, the VA has not fulfilled its duty to assist the Veteran in obtaining records from CGH Family Practice Center.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must attempt to obtain any and all treatment records from CGH Family Practice Center and Sterling Hearing Aid Center.  All efforts to obtain these records should be documented.

2.  The Veteran should be afforded a VA audiologic examination for the purpose of determining the nature and etiology of his bilateral hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to exposure to high frequency noise while acting as a Morse Interpreter in service.  

The examiner should acknowledge the March 2016 correspondence from K.R. of Sterling Hearing Aid Center and reconcile any contrary findings that he/she makes.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





